209 Ga. 366 (1952)
72 S.E.2d 719
SHIRLEY et al.
v.
SHIRLEY.
17970.
Supreme Court of Georgia.
Argued September 9, 1952.
Decided October 14, 1952.
Vester M. Ownby, for plaintiffs in error.
Frank Grizzard, Allison & Pittard and John L. Respess Jr., contra.
*368 HEAD, Justice.
1. "A grantor in a deed absolute in form but made to secure a debt, who remains in possession of the land conveyed, may, upon the payment of the debt, have the deed canceled as a cloud on his title." Blankenship v. Cochran, 151 Ga. 581 (107 S.E. 770); Askew v. Thompson, 129 Ga. 325 (58 S.E. 854); Spencer v. Schuman, 132 Ga. 515 (64 S.E. 466); Bashinski v. Swint, 133 Ga. 38, 39 (65 S.E. 152); Mercer v. Morgan, 136 Ga. 632 (71 S.E. 1075); Berry v. Williams, 141 Ga. 642 (81 S.E. 881); McNair v. Brown, 147 Ga. 161 (93 S.E. 289); Daniel v. Charping, 151 Ga. 34 (105 S.E. 465); Waller v. Dunn, 151 Ga. 181 (106 S.E. 93); Copelin v. Williams, 152 Ga. 692 (2) (111 S.E. 186); Paulk v. Dorminey, 154 Ga. 785 (115 S.E. 488); Sims v. Sims, 162 Ga. 523 (134 S.E. 308); Davis v. Akridge, 199 Ga. 867 (36 S.E. 2d, 102).
(a) Under the allegations of the petition in this case, the warranty deed was made to secure a debt, and the plaintiff has paid the loan which was secured by the deed.
2. "Laches will not be imputed to one in peaceable possession of property, for delay in resorting to a court of equity to establish his right to the legal title." Copelan v. Monfort, 153 Ga. 558, 568 (113 S.E. 514); Pavlovski v. Klassing, 134 Ga. 704, 705 (3) (68 S.E. 511); Smith v. Burrus, 139 Ga. 10 (2) (76 S.E. 362); Cowart v. Green, 194 Ga. 62 (20 S.E. 2d, 577).
(a) The plaintiff having been in peaceable possession of the property during all the period since his execution of the warranty deed to the ancestor of the defendants, his petition to have the deed canceled as a cloud upon his title is not barred by laches.
3. There being no administration upon the estate of the deceased grantee in the deed, the heirs are proper parties in an action to cancel the deed. Greenwood v. Starr, 174 Ga. 503, 504 (4) (163 S.E. 500).
*367 4. The petition stated a cause of action, and the trial judge did not err in overruling the general demurrers.
Judgment affirmed. All the Justices concur.